DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The Office acknowledges response filed 06/28/2022.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Response to Applicant’s Arguments/Remarks
The Applicant’s Arguments/Remarks filed 06/28/2022 with respect to claims 13, 16-21, and 24-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please note the rejections presented below.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 05/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Lines 1-2 recite, “…containers that have been been filled with a foamable…” It appears that the word “been” has been inadvertently duplicated.
Appropriate correction is required.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 16-21, 24-29, 33, & 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niedermeier (DE 102008032822 A1), translation provided.
Regarding claim 13, Niedermeier discloses an apparatus (See Fig 2) for treating containers (Fig 1, #10) that have been filled with a foamable liquid (See ¶ [0001] & [0002]), said containers being selected from the group consisting of cans and bottles (See ¶ [0001] & [0002]), wherein said apparatus comprises a transport segment (See Figs 1/2, #T), a foaming unit (Fig 1, #6), a closing station (Fig 1, #8), an ejection unit (See ¶ [0026] - [0027], the "diverting device"), and an image-processing control device (See at least ¶ [0028] - "...This can be, for example, a further optical control device, with a further, preferably optical control of the foam in the closed bottle taking place directly below the crown cork or the closure."), said image-processing control device comprising a first sensor (Figs 1-5, #26) and a controller (See at least ¶[0053] - "...A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate..." Controller implied from the above passage. See further ¶ [0028] – “In a further advantageous embodiment, the device has a further sensor device which is arranged in the transport direction of the containers after the closing device and observes the mouths of the containers. This can be, for example, a further optical control device, with a further, preferably optical control of the foam in the closed bottle taking place directly below the crown cork or the closure.”), wherein said containers move along said transport segment in a downstream direction (See Figs 1 and 2, #T), wherein said containers include an open container (See Figs 1 & 2 schematically illustrating an open container {#10} moving through a filling station {#2}) that is at said foaming unit (See Figs 1 & 2 illustrating an open container {#10} moving from a filling station {#2} to a foaming unit {#6}) and a closed container that has been closed at said closing station (See Figs 1 & 2 illustrating a container {#10} that has been filled at a filling station {#2}, foamed at a foaming station {#6}, and closed at a closing station {#8}. See further ¶ [0044] - [0046]), wherein said closing station (Fig 1, #8) is downstream of said foaming unit (Fig 1, #6) along said transport segment (See Figs 1 & 2 illustrating that the closing station {#8} is downstream of the foaming unit {#6} along a transport segment {#T}), wherein said ejection unit is downstream of said closing station along said transport segment (See at least ¶ [0026] - [0028] describing a "diverting device" downstream of the sensors, and thus downstream of the closing station {#8}. See specifically ¶ [0026] - "The device preferably has a diverting device which diverts containers as a function of a measured value determined by the sensor device."), wherein said foaming unit is configured to introduce a foaming medium into said open container so as to cause foaming within said open container (See at least ¶ [0044] - [0045] describing the introduction of foaming medium into the container to cause foaming within the open container. See further Fig 3), wherein said first sensor is an optoelectronic sensor that is downstream of said foaming unit (See at least ¶ [0013] & [0053] describing that the sensor could be a camera. See further ¶ [0046]), wherein said first sensor is in data communication with said controller (See at least ¶ [0028] and [0053] describing a controlling operation based on feedback from the sensors. See specifically ¶[0053] - "...A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate..." Emphasis added), wherein said image-processing and control device is configured to detect and monitor foam that has emerged from said closed container's mouth after closure thereof and collected on said closed container's outer surface to form a foam nose (See ¶ [0046] - "...After the sensor device 14, a closing device 8 is provided which closes the containers 10 with closures. This closing device 8 can be followed by a further sensor device 26, which checks whether foam has occurred around the mouth of the container." Based on this passage, the further sensor device is connected with the control device {as described in ¶ [0028] & [0053]} and determines if foam as collected around the mouth of the closed container), and to do so based on a first monitoring criterion (See ¶ [0046] describing the monitoring based on a first monitoring criterion - the presence of foam on the closed container mouth), wherein said ejection station is configured to eject said closed container after having received a signal from said controller indicating that said foam nose lies outside a target range specified by said first monitoring criterion (See at least ¶ [0026] - [0028] describing that the diverting device which diverts a container if the container is determined to be outside of a target range), and wherein said controller is configured to control operation of said foaming unit to cause foaming within said open container based on observations of said foam formation at said closed container (See at least ¶ [0053] describing that the second sensor {#14} measures and controls the foam formation, "...A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate..." Emphasis added").

Regarding claim 16, Niedermeier further discloses wherein said image-processing and control device is configured to compare said monitoring criterion and said foam nose (See ¶ [0023] describing the determination of foam head height based on sensed values. See further ¶ [0027] describing that if a "malfunction" is detected after the foaming process, the bottle is removed from the production flow) and to generate an ejection signal in response to determining that said foam nose is outside a range defined by said first monitoring criterion (See at least ¶ [0026] - [0028] describing the determination of a diverting function by a processor).

Regarding claim 17, Niedermeier further discloses wherein said first monitoring criterion defines an acceptable range of a property of said foam nose (See ¶ [0023] describing the determination of an "optimal" foam head height based on sensed values. See at least ¶ [0036], and [0053] describing the measuring of the foam height).

Regarding claim 18, Niedermeier further discloses wherein said image-processing control device comprises a second sensor (See Figs 1-5, #14. See ¶ [0053] - "...At least two sensor devices 14 preferably measure the development of the foam height at different locations and at different times. In this way, the foam height can be predicted, especially with different production capacities and transport speeds..."), said second sensor being an optoelectronic sensor (See ¶ [0028]) arranged between said foaming unit (Fig 1, #6) and said first sensor (Fig 1, #26), wherein said second sensor and said controller cooperate to monitor and control foam formation of said open container (See ¶ [0053] - "In this case, the sensor device is arranged above the mouth and the measuring beam S in this embodiment runs transversely to the transport direction. A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate. At least two sensor devices 14 preferably measure the development of the foam height at different locations and at different times. In this way, the foam height can be predicted, especially with different production capacities and transport speeds.").

Regarding claim 19, Niedermeier further discloses wherein said image-processing control system is configured to detect and monitor formation of foam about an opening edge of said closed container's mouth based on a second monitoring criterion (See at least ¶ [0046] and [0052]-[0053] describing the detection and monitoring of the foam formation about the container's mouth).

Regarding claim 20, Niedermeier further discloses wherein said foaming unit directs a jet of said foaming medium into said open container (See Fig 3, #9. See further ¶ [0051]), wherein said image-processing control system is configured to control energy carried by said jet based on having monitored said formation of foam (See at least ¶ [0016] and [0022] describing that the injection device is energy-controlled based on the formation of the foam), and wherein said image- process control system is configured to increase said energy upon detecting inadequate foam formation and to decrease said energy upon detecting excessive foam formation (See at least ¶ [0022] and [0023]).

Regarding claim 21, Niedermeier discloses a method specially adapted for treating a containers (Fig 1, #10) that have been filled with a foamable liquid (See ¶ [0001] & [0002]), said containers being selected from the group consisting of cans and bottles (See ¶ [0001] & [0002]), and doing so using an apparatus (See Fig 2) that comprises a transport segment (See Figs 1/2, #T), a foaming unit (Fig 1, #6) configured to introduce a foaming medium into an open container so as to cause foaming within said open container (See at least ¶ [0044] - [0045] describing the introduction of foaming medium into the container to cause foaming within the open container. See further Fig 3), a closing station (Fig 1, #8) for closing said open container (See Figs 1 & 2 illustrating a container {#10} that has been filled at a filling station {#2}, foamed at a foaming station {#6}, and closed at a closing station {#8}. See further ¶ [0044] - [0046]), thereby transforming said open container into a closed container (See ¶ [0046]), an ejection unit (See ¶ [0026] - [0027], the "diverting device"), an optoelectronic sensor (Figs 1-5, #26), and a controller in data communication with said sensor (See at least ¶[0053] - "...A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate..." Controller implied from the above passage. See further ¶ [0028] – “In a further advantageous embodiment, the device has a further sensor device which is arranged in the transport direction of the containers after the closing device and observes the mouths of the containers. This can be, for example, a further optical control device, with a further, preferably optical control of the foam in the closed bottle taking place directly below the crown cork or the closure.”), said method comprising moving first and second containers along said transport direction in a downstream direction (See Figs 1 & 2, illustrating containers moving downstream along a transport direction {#T}), filling said first container with liquid (See ¶ [0044] describing the filling of a container with a liquid), using said foaming unit (See Figs 1 & 2 illustrating an open container {#10} moving from a filling station {#2} to a foaming unit {#6}), introducing a foaming medium into said first container so as to cause foaming within said first container (See ¶ [0044] - [0045] describing the introduction of a foaming medium into the filled container to induce foaming), closing said first container (See ¶ [0046] - [0047] describing the closing of the container), after having closed said first container, causing said sensor and said controller to detect and monitor a foam nose that has emerged from a mouth edge of said first container's mouth and has collected on said first container's outer surface and to do so based on a monitoring criterion (See ¶ [0046] - "...After the sensor device 14, a closing device 8 is provided which closes the containers 10 with closures. This closing device 8 can be followed by a further sensor device 26, which checks whether foam has occurred around the mouth of the container." Based on this passage, the further sensor device is connected with the control device {as described in ¶ [0028] & [0053]} and determines if foam as collected around the mouth of the closed container), and, using said controller, controlling operation of said foaming unit while introducing a foaming medium into said second container so as to cause foaming in said second container (See at least ¶ [0053] describing that the second sensor {#14} measures and controls the foam formation, "...A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate..." Emphasis added"), wherein controlling operation is based on observation of a foam nose that has formed on an outer surface of said first container after said first container has been closed (See ¶ [0046] - "...After the sensor device 14, a closing device 8 is provided which closes the containers 10 with closures. This closing device 8 can be followed by a further sensor device 26, which checks whether foam has occurred around the mouth of the container." Based on this passage, the further sensor device is connected with the control device {as described in ¶ [0028] & [0053]} and determines if foam as collected around the mouth of the closed container), wherein using said controller comprises, at said controller, determining that said feature foam nose lies outside a target range specified by said first monitoring criterion and transmitting an ejection signal to said ejection station, and at said ejection station, responding to said ejection signal by ejecting said first container (See at least ¶ [0026] - [0028] describing that the diverting device which diverts a container if the container is determined to be outside of a target range).

Regarding claim 24, Niedermeier further discloses using a second sensor (See Figs 1-5, #14) to detect and monitor foam formation (See ¶ [0053] - "...At least two sensor devices 14 preferably measure the development of the foam height at different locations and at different times. In this way, the foam height can be predicted, especially with different production capacities and transport speeds...") between said foaming unit and said first sensor (Fig 1, #26) and prior to closing of said first container (See ¶ [0053] - "In this case, the sensor device is arranged above the mouth and the measuring beam S in this embodiment runs transversely to the transport direction. A sensor device in a certain position measures the foam height at different production outputs and transport speeds. The foam hood 7a can be predicted and controlled from the production output and an estimated foam increase rate. At least two sensor devices 14 preferably measure the development of the foam height at different locations and at different times. In this way, the foam height can be predicted, especially with different production capacities and transport speeds."), said second sensor being an optoelectronic sensor (See ¶ [0013] describing that the sensor can be a camera), wherein said foam formation is monitored according to a second monitoring criterion and wherein said method further comprises causing said foaming unit to direct a jet of foaming medium into said second container (See ¶ [0051] & [0053]), said jet carrying energy that is selected based on an extent of said foam formation in said first container (See at least ¶ [0053] describing that the second sensor {#14} measures and controls the foam formation).

Regarding claim 25, Niedermeier further discloses wherein using said second sensor (Figs 1-5, #14) to detect and monitor said foam formation comprises using said second sensor to detect and monitor the foam formation above an opening edge of said first container's mouth (See at least ¶ [0046] and [0052]-[0053] describing the detection and monitoring of the foam formation about the container's mouth) and according to a second monitoring criterion (See at least ¶ [0053] describing that the second sensor {#14} measures and controls the foam formation based on foam height).

Regarding claim 26, Niedermeier further discloses wherein said jet carries a first energy (See Fig 3, Stage I), said method further comprising determining that said foam formation in a population of containers that includes said first container is inadequate and causing said jet to carry a second energy while introducing said foaming medium into said second container (See ¶ [0023] describing that the foam height {and by extension, the operation of the injection device} is monitored  and controlled based on an 'optimal injection pressure.' See further ¶ [0016] describing the sensor performing a ‘check’ for adequate injection pressure from the jet), said second energy being greater than said first energy (See at least ¶ [0016] and [0022] describing that the injection device is energy-controlled based on the formation of the foam. See further ¶ [0023]).

Regarding claim 27, Niedermeier further discloses wherein said jet carries a first energy (See Fig 3, Stage I), said method further comprising determining that said foam formation in a population of containers that includes said first container is excessive and causing said jet to carry a second energy while introducing said foaming medium into said second container (See ¶ [0023] describing that the foam height {and by extension, the operation of the injection device} is monitored and controlled based on an 'optimal injection pressure' See further ¶ [0016] describing the sensor performing a ‘check’ for adequate injection pressure from the jet), said second energy being less than said first energy (See at least ¶ [0016] and [0022] describing that the injection device is energy-controlled based on the formation of the foam. See further ¶ [0023]).

Regarding claim 28, Niedermeier further discloses wherein said foam nose has a size and wherein first monitoring criterion defines an acceptable range of said foam nose's size (See ¶ [0023] describing the measurement of a foam height).

Regarding claim 29, Niedermeier further discloses wherein said foam nose has a thickness and wherein first monitoring criterion defines an acceptable range of said foam nose's thickness (See ¶ [0053] describing the measurement of a foam nose thickness {sensor arranged to generate a "right partial image"}. See further Fig 4).

Regarding claim 33, Niedermeier further discloses wherein said controller is configured to process image data representative of said foam nose by comparing said data with stored target data (See ¶ [0027] describing that the device has a memory that stores values output by the sensors. See further ¶ [0053] describing that controlling of the foam nose based on the determined criterion, implying a comparison between the measured/stored value and a target value/data).

Regarding claim 36, Niedermeier further discloses selecting said foaming medium to have uniform pore size (See ¶ [0016] - [0017] & [0044] describing the use of water as a foaming medium, wherein the water will have a uniform pore size).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30-32 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier in view of Clusserath (WO 2009/095054 A1), translation provided.
Regarding claim 30, Niedermeier teaches controlling a foaming operation based on a characteristic of a monitored foam nose (See ¶ [0053]), but does not specifically teach wherein said controller is configured to evaluate said foam nose based on lightness of said foam.
	Clusserath teaches wherein said controller is configured to evaluate said foam nose based on lightness of said foam (See ¶ [0015] & [0018] describing that a camera can be used to monitor a foam nose based on the brightness of the foam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier to incorporate the teachings of Clusserath to include evaluating a foam nose based on the lightness of the foam with the motivation of ensuring that the monitoring of the foaming is performed in an optimal manner, as recognized by Clusserath in ¶ [0004].

Regarding claim 31, Niedermeier teaches controlling a foaming operation based on a characteristic of a monitored foam nose (See ¶ [0053]), but does not specifically teach wherein said controller is configured to evaluate said foam nose based on color of said foam.
	Clusserath teaches wherein said controller is configured to evaluate said foam nose based on color of said foam (See ¶ [0015] & [0018] describing that a camera can be used to monitor a foam nose based on the color of the foam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier to incorporate the teachings of Clusserath to include evaluating a foam nose based on the color of the foam with the motivation of ensuring that the monitoring of the foaming is performed in an optimal manner, as recognized by Clusserath in ¶ [0004].

Regarding claim 32, Niedermeier teaches controlling a foaming operation based on a characteristic of a monitored foam nose (See ¶ [0053]), but does not specifically teach wherein said controller is configured to evaluate said foam nose based on variations of contrast within said foam.
	Clusserath teaches wherein said controller is configured to evaluate said foam nose based on variations of contrast within said foam (See ¶ [0015] & [0018] describing that a camera can be used to monitor a foam nose based on the contrast of the foam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier to incorporate the teachings of Clusserath to include evaluating a foam nose based on variations in contrast of the foam with the motivation of ensuring that the monitoring of the foaming is performed in an optimal manner, as recognized by Clusserath in ¶ [0004].

Regarding claim 35, Niedermeier teaches controlling a foaming operation based on a characteristic of a monitored foam nose (See ¶ [0053]), but does not specifically teach a light source that outputs a spectrum of light selected to promote detection of said foam nose.
	Clusserath teaches a light source that outputs a spectrum of light selected to promote detection of said foam nose (See ¶ [0014], [0015] & [0018] describing that a camera can be used to monitor a foam nose based on the color of the foam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier to incorporate the teachings of Clusserath to include evaluating a foam nose based on the detected color of the foam with the motivation of ensuring that the monitoring of the foaming is performed in an optimal manner, as recognized by Clusserath in ¶ [0004].

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the cited prior arts discloses of makes obvious a secondary, downstream foaming unit which carries out supplemental foaming based on a signal from the controller of inadequate foaming. Even if one of ordinary skill in the art would duplicate the foaming unit of Niedermeier, there would be no motivation to provide the function as claimed in claim 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731